 

Exhibit 10.11

 

PURCHASE ORDER FINANCING AGREEMENT

 

dated as of ___________, 2014

 

by and between

 

FULL SPECTRUM INC.

as the Debtor

 

and

 

__________________________



as the Secured Party

 

1

 

 

PURCHASE ORDER FINANCING AGREEMENT

 

This PURCHASE ORDER FINANCING AGREEMENT dated as of February 19, 2014, is
entered into by and between Full Spectrum Inc., a Delaware corporation (the
“Debtor”) and _______________________, a _______________ company (the “Secured
Party”).

 

ARTICLE 1.

DEFINITIONS

 

Section 1.1 Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

 

“Advance” means Purchase Money Advance.

 

“Advance Limit” means $3,000,000.

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is m control of, is controlled by, or is under common control with,
such Person.

 

“Agreement” means this Purchase Order Financing Agreement, as amended
supplemented or otherwise modified from time to time.

 

“Business Day” means a day other than Saturday, Sunday or other day on which
commercial banks in New York are authorized or required by law to be closed.

 

“Buyer” means a customer of Debtor who has agreed to purchase the Goods which
are the subject of a Financed Transaction.

 

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership interests (whether general or
limited), (iv) in the case of a limited liability company’ membership interests,
(v) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, and (vi) any and all warrants or options to purchase any of the
equity or other interests described in clause (1) through (v) of this
definition.

 

“Cash Equivalents” means any Investment in (i) direct obligations of the United
States or any agency thereof, or obligations guaranteed by the United States or
any agency thereof, (n) commercial paper rated at least A 1 by Standard & Poor’s
Ratings Service and P 1 by Moody’s Investors Services, Inc., (iii) time deposits
with, including certificates of deposit issued by, any office located in the
United States of any bank or trust company which is organized under the laws of
the United States or any State thereof and has capital, surplus and undivided
profits aggregating at least $500,000,000 and which issues (or the parent of
which issues) certificates of deposit or commercial paper with a rating
described in clause (ii) above (iv) repurchase agreements with respect to
securities described in clause (i) above entered into with an office of a bank
or trust company meeting the criteria specified in clause (iii) above, provided
in each case that such Investment matures within one year from the date thereof,
or (v) any money market or mutual fund which invests at least 90% of its assets
in the foregoing types of investments and the liquidity of which is reasonably
satisfactory to Secured Party.

 

2

 

 

“Contractual Obligation” means, as to any Person, any provision of any security
document issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Default” means any of the events specified in Section 7.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Due Date” means the earlier of (i) three Business Days following payment by
Buyer (and receipt of funds by Debtor) for goods which are the subject of an
Advance, (ii) three Business Days following cancellation of Eligible Purchase
Order for which Advance has been made, (iii) 194 days following date of Advance,
and (iv) date of acceleration pursuant to Article 7 ‘Event of Default’.

 

“Eligible Purchase Orders” means any purchase order (i) issued in favor of
Debtor, (ii) that has not expired or been cancelled, (iii) covering the purchase
of goods from Debtor, and (iv) issued by a Buyer.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“Event of Default” as defined in Section 7.1.

 

“Financed Transaction” means a transaction whereby Debtor has agreed to provide
financing hereunder to enable Debtor to acquire and manufacture the subject
Goods.

 

“Financing Request” means (i) all documents between Debtor and a Buyer
evidencing a valid and binding contract for the sale by Debtor to a Buyer of
Goods and (ii) email request for financing from Debtor specifying amount
requested;

 

“Fixed Rate” means a per Financed Transaction rate of interest equal to the
following rates on the unpaid principal balance then outstanding:

 

(i)             The rate of 2.5% for the first three 30 day periods;

 

(ii)            The rate of 1.25% for the subsequent 14 day period;

 

(iii)           The rate of 4.17% for each of the three subsequent 30 day
periods; and

 

(iv)           The rate of 4.17% for each subsequent 30 day period, or during
the pendency of any Event of Default, as default interest.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Goods” means goods which are the subject of Eligible Purchase Orders.

 

“Indebtedness” of any Person at any date (without duplication) means and
includes:

 

3

 

 

(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services (other than current trade liabilities
incurred in the ordinary course of business and payable in accordance with
customary practices),

 

(b) any other indebtedness of such Person which is evidenced by a note, bond,
debenture or similar instrument,

 

(c) all reimbursement and other obligations of such Person in respect of letters
of credit, acceptances and similar obligations issued or created for the account
of such Person,

 

(e) all liabilities secured by any Lien on any Property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment thereof.

 

“Investment” means any investment in any Person, whether by means of acquiring
or holding securities, capital contribution, loan, advance, guarantee or
otherwise.

 

“Lien” any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), other charge or security interest; or
any preference, priority or other agreement or preferential arrangement of any
kind or nature whatsoever (including, without limitation, any conditional sale
or other title retention agreement,). A precautionary filing of a financing
statement by a lessor of property covering only such property shall not
constitute a Lien.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of Debtor, or (b) the
validity or enforceability of (i) this Agreement or the Note or (ii) the rights
or remedies of the Secured Party hereunder or thereunder.

 

“Maturity Date” means February __, 2016.

 

“Note” is defined in Section 2.2.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Property” means any right, title, or interest in or to property of any kind
whatsoever, whether real, personal, or mixed and whether tangible or intangible,
including without limitation Equity Interests.

 

“Purchase Money Advance” means amounts paid by Secured Party for an Eligible
Purchase Order as a loan to Debtor to enable Debtor to manufacture and acquire
Goods.

 

“Purchase Money Advance Limit” means up to 90% of that portion of the Eligible
Purchase Orders which relates to the sales price of the Goods, excluding
shipping and like charges.

 

“Subsidiary” means, as to any Person (a “Parent”) (a) any other Person in which
the Parent owns or controls, directly or indirectly, more than 50% of the
Capital Stock of such Person, (b) any other

 

4

 

 

The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, subsection, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

 

ARTICLE 2.

AMOUNT AND TERMS OF COMMITMENTS

 

Section 2.1 Purchase Money Advances. Subject to the terms and conditions hereof,
Secured Party agrees that, from time to time from the date hereof to but
excluding the Maturity Date, upon receipt and approval by Secured Party in its
sole discretion of a Financing Request, Secured Party may make a Purchase Money
Advance in immediately available funds up to the Purchase Money Advance Limit.
During the term of this Agreement, Debtor agrees that it if it is seeking
financing with respect to any Eligible Purchase Order, Debtor shall provide a
right of first refusal to Secured Party with respect to its option to lend a
Purchase Money Advance for any such Eligible Purchase Order. Upon receipt by
Secured Party of a satisfactory Financing Request in accordance with this
Agreement, Secured Party shall in its sole discretion have seven Business Days
to make the Purchase Money Advance in immediately available funds. If Secured
Party does not intend to exercise its right of first refusal and provide a
Purchase Money Advance with respect to such Financing Request and Eligible
Purchase Order, Secured Party shall deliver written notice of such intention to
Debtor no later than three Business Days after receipt of such Financing
Request. If Secured Party declines to exercise its right of first refusal
hereunder or fails to notify Debtor of its decision within three Business Days
after receipt of a Financing Request, then Secured Party shall be deemed to have
not exercised its right of first refusal hereunder and Debtor may receive
financing solely with respect to that Eligible Purchase Order from a third-party
financing source.

 

The Debtor may borrow and prepay any such Purchase Money Advance in whole or in
part, all in accordance with the terms and conditions hereof. Each Purchase
Money Advance shall be remitted directly by Secured Party to the account of
Debtor.

 

Section 2.2 Note. The Purchase Money Advances made by Secured Party shall be
evidenced by a secured promissory note of the Debtor, substantially in the form
of Exhibit A (the “Note”), with appropriate insertions therein as to date and
principal amount, payable to the order of Secured Party.

 

Section 2.3 Limitations on Secured Party Liability and Related Matters.

 

(a) Secured Party shall not be responsible for: (a) the existence, character,
quality, quantity, condition, packing, value or delivery of the goods purporting
to be represented by any documents or manufactured by Debtor; (b) any difference
or variation in the character, quality, quantity, condition, packing, value or
delivery of the goods from that expressed in the documents; (c) the validity,
sufficiency or genuineness of any documents or of any endorsements thereon, even
if such documents should in fact prove to be in any or all respects invalid,
insufficient, fraudulent or forged; (d) the time, place, manner or order in
which shipment is made; partial or incomplete shipment, or failure or omission
to ship any or all of the goods referred to in the Letters of Credit or
documents; (e) any deviation from instructions; (f) delay, default, or fraud by
the shipper and/or anyone else in connection with the goods or the shipping
thereof; or (g) any breach of contract between the shipper or vendors and
Debtor.

 

5

 

 

(b) Notwithstanding any other provision of this Agreement, Secured Party shall
decide to fund any Advances in its sole and absolute discretion, and shall not
be liable for any refusal or failure to provide any such funding or take any
such action.

 

Section 2.4 Limitation on Advances. Debtor acknowledges and agrees that Secured
Party does not intend to make any Advances to the extent that, before or as a
result thereof, the aggregate Purchase Money Advances currently outstanding
shall exceed the Advance Limit at any time.

 

Section 2.5 Interest Rate and Payment.

 

(a)          The Advances shall bear interest at the Fixed Rate, on the advanced
principal amount of the Advances.

 

(b)          Interest on an Advance shall be payable on the Due Date.

 

Section 2.6 Repayment of Advances/Reduction of Borrowing Base.

 

Advances may be repaid in whole or in part, at any time up to their respective
Due Dates. Each Advance shall be paid in full to Secured Party no later than on
its respective Due Date. Any and all Advances outstanding on the Maturity Date
shall be paid in full on such date, together with all unpaid accrued interest,
fees, charges, expenses and other sums, if any, then due and owing to the
Secured Party.

 

Section 2.7 Intentionally Omitted.

 

Section 2.8 Procedure for Payments.

 

(a) All payments (including prepayments) made by the Debtor hereunder and under
the Note, whether on account of principal, interest, fees, or otherwise, shall
be made by wire to account of the Secured Party as may be specified in writing
to the Debtor from time to time.

 

(b) If any payment hereunder becomes due and payable on a day other than a
Business Day, such payment date shall be extended to the next succeeding
Business Day, and interest thereon shall be payable at the then applicable rate
during such extension.

 

(c) Secured Party shall fund each Advance made by it by wiring the amount
thereof to the account of Debtor as may be specified in writing to the Secured
Party from time to time.

 

(d) All wires made under this Section 2.8 shall be without deduction or set off.

 

Section 2.9 Indemnity. The Debtor agrees to defend, protect, indemnify and hold
harmless the Secured Party and each of its affiliates, officers, directors,
employees, agents and attorneys (each, an “Indemnitee”) from and against any and
all liabilities, obligations, losses, damages, penalties, actions, suits,
proceedings, judgments, suits, claims, costs, expenses and disbursements or any
kind or nature whatsoever (including, without limitation, the reasonable fees
and disbursements of counsel for such Indemnitee incurred in connection with any
action or proceeding between any Indemnitee and any third party), imposed on,
incurred by, or asserted against such in any manner relating to or arising out
of making of the Advances (collectively, the “Indemnified Matters”); provided,
however, that the Debtor shall not have any obligation to any Indemnitee
hereunder with respect to Indemnified Matters caused by or resulting primarily
from the willful misconduct or negligence of such Indemnitee. The indemnified
parties under this Section 2.9 shall promptly notify the indemnifying party in
writing of such claim after becoming aware thereof and permit the indemnifying
party to control the defense or settlement thereof; provided that (a) the
indemnified party, or its applicable affiliate, may participate in the defense
of such claim at its own expense; and (b) any settlement of such claim does not
admit liability or fault of the indemnified party, or any of its affiliates, and
includes a full release of all indemnified parties from such claim and all
liability therefor.

 

6

 

  

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES

 

To induce the Secured Party to enter into this Agreement and to make the
Advances, the Debtor hereby represents and warrants to the Secured Party that as
of the Closing Date and as of the making of each Purchase Money Advance as
follows:

 

Section 3.1         Organization and Authority; Subsidiaries. Debtor is a
corporation validly existing and in good standing under the laws of the State of
Delaware, with full power and authority to enter into and perform this
Agreement, each Note and the other agreements contemplated hereby to which it is
a party. Debtor is duly licensed or qualified to do business as a foreign
corporation and is in good standing under the laws of all other jurisdictions in
which the character of the properties owned or leased by it therein or in which
the transaction of its business makes such qualification necessary, except for
jurisdictions where failure to become licensed or to so qualify could not
reasonably be expected to have a Material Adverse Effect. Debtor has all
requisite corporate power and authority to own its properties, to carry on its
business as now conducted, and to enter into and perform its obligations under
this Agreement.

 

Section 3.2         Authorization; Binding Effect. Debtor has taken all actions
which are necessary to authorize the execution, delivery and performance of this
Agreement and each Note and the performance of its obligations hereunder. This
Agreement has been duly executed by Debtor and when delivered will constitute
the valid and legally binding obligation of Debtor, enforceable against Debtor
in accordance with its terms, except as may be limited by bankruptcy and similar
laws and general equitable principles. Each Note will be duly executed by Debtor
and when delivered will constitute the valid and legally binding obligation of
Debtor, enforceable against Debtor in accordance with its respective terms,
except as may be limited by bankruptcy and similar laws and general equitable
principles.

 

Section 3.3          No Bankruptcy or Insolvency. Debtor has not filed any
voluntary petition in bankruptcy or been adjudicated a bankrupt or insolvent,
filed by petition or answer seeking any reorganization, liquidation, dissolution
or similar relief under any federal bankruptcy, insolvency, or other debtor
relief law, or sought or consented to or acquiesced in the appointment of any
trustee, receiver, conservator or liquidator of all or any substantial part of
its properties. No court of competent jurisdiction has entered an order,
judgment or decree approving a petition filed against Debtor seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any federal bankruptcy act, or other debtor relief law,
and no other liquidator has been appointed of Debtor or of all or any
substantial part of its properties.

 

7

 

 

Section 3.4          No Litigation. There are no actions, suits or proceedings
of any type pending or, to the knowledge of Debtor, threatened, against Debtor
which if adversely determined could have a Material Adverse Effect.

 

Section 3.5          Investment Company. Debtor is not, and is not controlled
by, an “Investment Company” within the meaning of the Investment Company Act.

 

Section 3.6          Governmental Consents and Notices. No consent, approval or
authorization of or designation, declaration or filing with any governmental
authority on the part of Debtor is required in connection with the valid
execution and delivery of this Agreement or any Note or the consummation of any
other transaction contemplated hereby.

 

Section 3.7           Compliance with Applicable Laws. To the knowledge of
Debtor, Debtor is in compliance in all material respects with all statutes,
regulations, rules and orders of all governmental authorities which are
applicable to Debtor, except for any such non-compliance with would reasonably
be expected to result in a Material Adverse Effect.

 

Section 3.8          Intellectual Property Rights and Interests. Debtor has not
received any written or oral notice or claim that Debtor is infringing the
intellectual property rights of any other person or legal entity or that Debtor
is in material breach or default of any license granting to Debtor rights in any
intellectual property. To the knowledge of Debtor as of the date hereof, without
having conducted any independent investigation or analysis of its intellectual
property rights and the use thereof by third parties, no third party is
infringing upon any intellectual property rights proprietary to Debtor.

 

Section 3.9          Absence of Defaults; No Conflicting Agreements.

 

(a)        Debtor is not in material default, and no event has occurred that
with the passage of time would constitute a material default, under any
mortgage, indenture, contract or agreement to which it is a party or by which it
or any of its property is bound. The execution, delivery or carrying out of the
terms of this Agreement and each Note will not constitute a default under, or
result in the creation or imposition of, or obligation to create, any lien
(other than liens in favor of Secured Party) upon any property of Debtor or
result in a breach of or require the mandatory repayment of or other
acceleration of payment under or pursuant to the terms of any such mortgage,
indenture, contract or agreement to which Debtor is a party or by which it or
any of its property is bound.

 

(b)        Debtor is not in default with respect to any judgment, order, writ,
injunction, decree or decision of any governmental authority, except for any
such default which would not reasonably be expected to result in a Material
Adverse Effect.

 

Section 3.10        Title to Assets. Debtor has good and valid title to its
owned properties and assets and good leasehold interests in its leased
properties and assets, as necessary for Debtor to conduct its business in the
ordinary course of business. The property and assets that Debtor owns are free
and clear of all mortgages, deeds of trust, security interests, liens, loans and
encumbrances, except for (i) statutory liens for the payment of current taxes
that are not yet delinquent, (ii) liens that do not materially impair Debtor’s
ownership or use of such property or assets, and (c) liens in favor of any
lender of Debtor in connection with any debt financing transaction consented to
by the Secured Party or existing as of the date of this Agreement.

 

8

 

 

Section 3.11        Absence of Undisclosed Liabilities. There are no material
contingent liabilities, material liabilities for taxes, material unusual forward
or long-term commitments or material unrealized or anticipated material losses
from any unfavorable commitments of Debtor.

 

Section 3.12        Solvency. Upon consummation of the transactions set forth
herein and immediately after and giving effect to any Advance hereunder on a pro
forma basis, (i) Debtor will own property having a fair value that is greater
than Debtor’s stated liabilities and identified contingent liabilities, and (ii)
Debtor will be able to pay its debts as they become absolute and mature.

 

Section 3.13         No Material Adverse Effect. Since December 23, 2013, there
has been no Material Adverse Effect.

 

Section 3.14        No Existing Liens. There exists no lien securing
indebtedness of Debtor outstanding on the date hereof and covering any property
of Debtor.

 

Section 3.15        Taxes. Debtor has filed or caused to be filed all tax
returns required to be filed and has paid, or has made adequate provisions for
the payment of, all taxes shown to be due and payable on said returns or in any
assessments made against it (other than those being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside on its books) which would be material to Debtor, and no undischarged
tax liens have been filed with respect thereto. The charges, accruals and
reserves on the books of Debtor with respect all taxes are adequate for the
payment of such taxes, and Debtor knows of no material unpaid assessment which
is due and payable against Debtor except such thereof as are being contested in
good faith by appropriate proceedings and for which adequate reserves have been
set aside.

 

Section 3.16        Security Interest. Article 8 of this Agreement is effective
to create in favor of Secured Party, a legal, valid and enforceable security
interest in the collateral intended to be covered thereby, which security
interest, upon the filing in the appropriate filing offices of Uniform
Commercial Code financing statements with respect to such security interest
created thereby, will constitute a security interest on all right, title and
interest of Debtor in and to such collateral (other than collateral in which a
security interest may be effected only by the taking of control).

 

ARTICLE 4

CONDITIONS PRECEDENT

 

Conditions Precedent to Each Advance. Each Advance under this Agreement is
subject to the satisfaction of the following conditions precedent, except as
otherwise agreed between Debtor and Secured Party:

 

(a)         Secured Party shall have received a Financing Request, in form and
substance reasonably satisfactory to Secured Party, with respect to such
Purchase Order Advance in accordance with Section 2.1 hereof;

 

(b)         Secured Party shall have received an Eligible Purchase Order with
respect to such Purchase Order Advance;

 

9

 

 

(c)          no Event of Default shall have occurred and be continuing;

 

(d)         the representations and warranties contained in Article 3 hereof
(disregarding materiality qualifiers contained therein) shall be true and
correct in all material respects, except to the extent that such representations
and warranties relate solely to an earlier date;

 

(e)         there shall have been no event or circumstance, individually or in
the aggregate since the date of this Agreement that has or could reasonably be
expected to have a Material Adverse Effect; and

 

ARTICLE 5

AFFIRMATIVE COVENANTS

 

Section 5.1 Notices of Events. Debtor hereby agrees that, so long as the Note
remains outstanding and unpaid or any other amount is owing to Secured Party
hereunder Debtor shall promptly give notice to the Secured Party of:

 

(a) the occurrence of any Default or Event of Default;

 

(b) any (i) default or event of default under any Contractual Obligation of
Debtor or (ii) litigation, investigation or proceeding which may exist at any
time between Debtor and any Governmental Authority, which in either case, if not
cured or if adversely determined, as the case may be, could have a Material
Adverse Effect;

 

(c) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any governmental authority, against Debtor or any
affiliate thereof that could reasonably be expected to have a Material Adverse
Effect;

 

(d) the occurrence of any event having a Material Adverse Effect or that, with
the lapse of time, would be reasonably likely to have a Material Adverse Effect;
and

 

(e) the occurrence of any cancellation or attempted cancellation of any Eligible
Purchase Order.

 

Each notice pursuant to this subsection shall be accompanied by a statement
setting forth details of the occurrence referred to therein and stating what
action Debtor proposes to take with respect thereto.

 

ARTICLE 6.

NEGATIVE COVENANTS

 

Debtor agrees that, so long as any obligation under a Note remains outstanding
and unpaid or any other amount is owing to Secured Party hereunder, it shall
not, directly or indirectly, without Secured Party’s prior written consent:

 

10

 

 

Section 6.1 Limitations on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all of its Property, business or
assets, or make any material change in its present method of conducting
business; provided that Debtor may enter into a merger, consolidation or
amalgamation for purposes of restructuring the Debtor without consent of Secured
Party so long as (a) Debtor is the surviving entity in such transaction, (b)
such transaction does not result in any transfer of collateral hereunder, and
(c) immediately following the transaction the equity ownership of Debtor is the
same as it was immediately prior to such transaction. Furthermore, Debtor shall
provide Secured Party with no less than 15 days’ prior written notice before
changing its corporate name, changing its form of organization, changing its
state of organization or changing the primary business address where the
collateral hereunder is located.

 

Section 6.2 Limitation on Sale of Assets. Convey, sell, lease, assign, transfer
or otherwise dispose of any of its Property, business or assets (including,
without limitation, all or substantively all of the Capital Stock of Debtor),
whether now owned or hereafter acquired, except:

 

(a) obsolete or worn out Property disposed of in the ordinary course of
business;

 

(b) the sale of inventory in the ordinary course of business; and

 

(c) the sale or discount without recourse of accounts receivable only in
connection with the compromise thereof or the assignment of past-due accounts
receivable for collection.

 

Section 6.3 Limitation on Investments, Loans and Advances. Acquire any assets
other than in the ordinary course of business, purchase, hold or acquire
beneficially any Capital Stock, other securities or evidences of indebtedness
of, make or permit to exist any loans or advances to, or make or permit to exist
any Investment or acquire any interest whatsoever in, any other Person, except
(a) Cash Equivalents; (b) Investments in Subsidiaries so long as such Subsidiary
is organized under the laws of a state of the United States of America; (c)
Investments in securities of account debtors received pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of such
account debtors; (d) Investments consisting of security deposits with utilities
and other like Persons made in the ordinary course of business; and (e)
extensions of trade credit in the ordinary course of business.

 

Section 6.4 Limitation on Indebtedness. Create, incur, assume, guarantee or
otherwise become or remain liable in respect of any indebtedness, other than:

 

(a)          indebtedness under this Agreement and any Note;

 

(b)          indebtedness incurred in the ordinary course of business, provided
that such indebtedness shall not be senior in priority to the Advances hereunder
and that no liens shall be granted on the collateral hereunder with respect
thereto. Ordinary course of business includes debt incurred for equipment loans,
purchase order financing (only to the extent permitted by Section 2.1), credit
lines and debt securities issued by the Company for the bona fide purpose of
raising capital.

 

ARTICLE 7.

EVENTS OF DEFAULT

 

Section 7.1 Events of Default. If any of the following events (each, an “Event
of Default”) shall occur and be continuing:

 

(a) The Debtor shall fail to pay any principal or interest payable hereunder
when stated to be due in accordance with the terms thereof or hereof and such
default shall continue for a period of five Business Days; or

 

11

 

 

(b) Any material representation or warranty by Debtor herein shall prove to have
been incorrect in any material respect on or as of the date made or deemed made;
or

 

(c) Debtor shall default in the observance or performance of any material
covenant contained in Articles 5 or 6 hereof and, in the case in a default under
Article 6 if such default is capable of being cured, such default shall continue
for five Business Days following receipt of notice thereof; or

 

(d) Debtor shall default in the observance or performance of any other material
agreement contained in this Agreement and such default shall continue unremedied
for a period of 30 days following knowledge thereof or constructive knowledge
thereof by the Debtor; or

 

(e) Debtor shall default in any payment of principal of or interest on any
Indebtedness (other than the Note), beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created; or

 

(f) (1) Debtor shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, conservatorship or relief of debtors,
seeking to have an order for relief entered with respect to it, or seeking to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts, or (B) seeking appointment of a receiver,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or Debtor or Guarantor shall make a general
assignment for the benefit of its creditors; or (2) there shall be commenced
against Debtor or Guarantor any case, proceeding or other action of a nature
referred to in clause (1) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (3) there shall be
commenced against Debtor any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distraint or similar process against all
or any substantial part of its assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within 60 days from the entry thereof; or (4) Debtor shall
take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (1), (2) or (3) above; or
(5) shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

 

(g) One or more judgments or decrees shall be entered against Debtor involving
in the aggregate a liability (not paid or fully covered by insurance) of
$100,000 or more and all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof; or

 

(h) any judicial decision, legislative or regulatory change or any change in
Debtor’s right to conduct business results in a Material Adverse Effect or
would, after the passage of time, be reasonably likely to result in a Material
Adverse Effect; or

 

(i) Debtor shall have failed to pay the full amount of principal and interest
payable with respect to any Advance within 194 days after such Advance was made;
or

 

12

 

 

(j) liabilities and/or other obligations of Debtor whether as principal,
guarantor, surety or other obligor, for the payment of any indebtedness which
shall become or shall be declared to be due and payable prior to the expressed
maturity thereof, or shall not be paid when due or within any grace period for
the payment thereof, or any holder of any such obligation shall have the right
to declare such obligation due and payable prior to the expressed maturity
thereof or as a consequence of the occurrence or continuation of any event or
condition, Debtor becomes obligated to purchase or repay any indebtedness before
its regularly scheduled maturity date; or

 

(k) any lien purported to be created under Article 8 hereunder shall cease to be
a valid lien on any collateral hereunder; or

 

(l) any license, franchise, permit, right, approval or agreement of Debtor is
not renewed, or is suspended, revoked or terminated and the non-renewal,
suspension, revocation or termination thereof would have a Material Adverse
Effect (unless such license, franchise, permit, right, approval or agreement is
renewed or obtained prior to the occurrence of a Material Adverse Effect);

 

then, and in any such event, (A) (i) if such event is an Event of Default
specified in Section 7.1(f) above, automatically all Advances (with accrued
interest thereon) and all other amounts owing under this Agreement and the Notes
shall immediately become due and payable and all commitments hereunder to make
Advances shall automatically terminate, and (ii) if such event is any other
Event of Default, Secured Party may at its option, by written notice to the
Debtor, declare the Advances (with accrued interest thereon) and all other
amounts owing to Secured Party under this Agreement and the Note to be due and
payable forthwith, whereupon the same shall immediately become due and payable
and all commitments hereunder to make Advances shall simultaneously terminate,
and (B) Secured Party may and shall immediately exercise any and all other
rights, remedies, and recourse available to it at law or in equity or under this
Agreement and Note. Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived.

 

ARTICLE 8.

SECURITY INTEREST

 

Section 8.1 Security for Obligations. This Agreement secures the prompt and
complete payment in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise, of all obligations
and liabilities of every nature of Debtor existing or arising on or after the
date hereof to the Secured Party, under or in connection with this Agreement,
whether in respect of principal, interest, fees, expenses or otherwise (the
“Obligations”). The Obligations shall include interest which, but for the filing
of a petition in bankruptcy with respect to Debtor, would have accrued on any
Obligation, whether or not a claim is allowed against Debtor for such interest
in the related bankruptcy proceeding.

 

Section 8.2 Grant of Security. In order to secure and to provide for the payment
and performance of the Obligations, Debtor hereby assigns, pledges, transfers
and grants to the Secured Party, a continuing security interest (subject to
priority security interests now or hereafter determined under statute or law)
in, and a lien upon, all of Debtor’s right, title and interest in, to and under,
whether now owned or hereafter acquired, each Eligible Purchase Order (the
“Collateral”).

 

Section 8.3 UCC Financing Statements. During the term of this Agreement l, the
Debtor hereby irrevocably authorizes the Secured Party at any time and from time
to time to file in any filing office in any Uniform Commercial Code (“UCC”)
jurisdiction any financing statements and amendments thereto that contain any
information required by part 5 of Article 9 of the UCC for the sufficiency or
filing office acceptance of any financing statement or amendment. Debtor agrees
to furnish any such information to the Secured Party promptly upon request.

 

13

 

 

Section 8.4 Further Assurances. At any time and from time to time, upon the
written request of the Secured Party and at the sole expense of Debtor, Debtor
shall promptly and duly execute and deliver any and all such further instruments
and documents and take such further actions as the Secured Party may reasonably
request to better assure, preserve, protect and perfect the security interest
and the rights and powers herein granted, including filing any financing or
continuation statements under the UCC with respect to the liens granted
hereunder or under any other related document as to those jurisdictions that are
not UCC jurisdictions.

 

Section 8.5 Enforcement of Security Interest. Upon the occurrence of an “Event
of Default” as defined in herein, the Secured Party shall have all of the rights
and remedies of a secured party against a defaulting debtor provided in the New
York UCC for the enforcement of the Secured Party’s security interest in the
Collateral.

 

ARTICLE 9

MISCELLANEOUS

 

Section 9.1 Amendments and Waivers, (a) No amendment or waiver of any provision
of this Agreement, nor consent to any departure by a Party, shall in any event
be effective unless the same shall be in writing and signed by the other Party,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

Section 9.2 Limitation on Liability. IN NO EVENT SHALL ANY PARTY BE LIABLE IN
RESPECT OF OR ARISING OUT OF THE PERFORMANCE AND/OR BREACH OF ITS OBLIGATIONS
HEREUNDER FOR ANY INDIRECT, INCIDENTAL OR SPECIAL OR CONSEQUENTIAL DAMAGES,
INCLUDING LOSS OF PROFITS, REVENUE, DATA OR USE, INCURRED BY THE OTHER PARTY,
WHETHER IN AN ACTION IN CONTRACT OR TORT, EVEN IF THAT PARTY OR ANY OTHER PERSON
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

Section 9.3 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (or by telex, fax or similar
electronic transfer confirmed in writing), and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made (a) when
delivered by hand, or (b) if given by mail, three Business Days after deposited
in the mails by certified mail, return receipt requested, postage prepaid, or
(c) if delivered by reputable overnight air courier, on the next Business Day,
or (d) if by telex, fax or similar electronic transfer, when sent and receipt
has been confirmed.

 

If to Debtor:

 

Att: Stewart Kantor

 

Full Spectrum Inc.

 

With a copy to:

 

14

 

 

If to Secured Party:

 

With a copy to:

 

Any party may change its address for notices by notice to the other parties
hereto in the manner provided in this subsection.

 

Section 9.4 No Waiver: Cumulative Remedies.

 

(a) No failure to exercise and no delay in exercising, on the part of Secured
Party, any right, remedy, power or privilege hereunder shall operate as a waiver
thereof.

 

(b) No single or partial exercise of any right, remedy, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, remedy, power or privilege.

 

(c) The rights, remedies, powers and privileges herein provided are cumulative
and not exclusive of any rights, remedies, powers and privileges provided by
law.

 

Section 9.5 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the Note.

 

Section 9.6 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Debtor, the Secured Party, all future holders of the
Note and their respective successors and assigns, except that a Party may not
assign, transfer or delegate any of its rights or obligations under this
Agreement or Note without the prior written consent of the other Party.

 

Section 9.7 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.

 

Section 9.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 9.9 Integration. This Agreement represents the agreement of the Debtor
and the Secured Party with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Secured Party
relative to subject matter hereof not expressly set forth or referred to herein.

 

Section 9.10 Governing Law. This Agreement and the Note and the rights and
obligations of the parties under this Agreement and the Note shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York without regard to principles of conflict of laws thereunder.

 

15

 

 

Section 9.11 Submission to Jurisdiction; Waivers. Debtor hereby irrevocably and
unconditionally;

 

(a) submits for itself and its Property in any legal action or proceeding
relating to or arising out of this Agreement to which it is a party, or the
conduct of any party with respect thereto, or for recognition and enforcement of
any judgment in respect thereof, to the nonexclusive general jurisdiction of the
Courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives to the fullest extent permitted by law any objection that it may now
or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent permitted by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.

 

Section 9.12 Waivers of Jury Trial. EACH OF DEBTOR AND SECURED PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR THE NOTE OR ANY OTHER FINANCING
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

[Signature page follows]

 

16

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

  Debtor:   Full Spectrum Inc.       By: _________________   Name: Stewart
Kantor   Title: CEO       Secured Party:       By: __________________   Name:   
  Title:   

 

17

